UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOBARUS O’NEAL ALSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00149-NCT-1)


Submitted:   January 26, 2012             Decided:   February 10, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Lisa Blue Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tobarus O’Neal Alston pled guilty, pursuant to a plea

agreement, to possession of a firearm by a convicted felon, in

violation     of   18     U.S.C.   §§     922(g)(1),    924(e)     (2006).         The

conditional plea preserved Alston’s right to appeal the district

court’s denial of his pro se motion to suppress.                       Alston was

sentenced to 180 months’ imprisonment.                  Alston’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), certifying that there are no meritorious grounds for

appeal, but alleging that the district court erred in denying

Alston’s    motion       to   suppress.        Alston   has    filed   a     pro    se

supplemental brief, also challenging the denial of his motion to

suppress, as well as his sentence pursuant to the Armed Career

Criminal    Act    (“ACCA”).       The     Government    declined      to    file    a

response.    Finding no reversible error, we affirm.

            In reviewing the district court’s ruling on a motion

to suppress, we review the district court’s factual findings for

clear    error,    and    its   legal    determinations       de   novo.      United

States v. Blake, 571 F.3d 331, 338 (4th Cir. 2009).                        The facts

are viewed in the light most favorable to the prevailing party

below.     United States v. Jamison, 509 F.3d 623, 628 (4th Cir.

2007).

            Alston argued below, as he does on appeal, that the

police officer had no legal justification to initiate a traffic

                                           2
stop of his vehicle.            An automobile stop is a “seizure” falling

under     the    Fourth      Amendment’s     protection.      Whren     v.   United

States,    517 U.S. 806,   809-10   (1996).      “Observing    a    traffic

violation provides sufficient justification for a police officer

to detain the offending vehicle for as long as it takes to

perform the traditional incidents of a routine traffic stop.”

United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008).

             The district court denied the motion to suppress by

text order on two grounds: (1) Alston was represented by counsel

who did not adopt the motion; and (2) the motion was without

merit.     As noted by the district court, Alston conceded that the

officer notified him that he stopped the vehicle because Alston

was driving without a valid license.                   Accordingly, we conclude

the district court did not err in denying Alston’s motion to

suppress.

             In accordance with Anders, we have reviewed the record

in this case and considered the claims Alston raises in his pro

se supplemental brief, and have found no meritorious issues for

appeal.         We   therefore      affirm   the   district   court’s    judgment.

This court requires that counsel inform Alston, in writing, of

the right to petition the Supreme Court of the United States for

further review.             If Alston requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                             3
representation.      Counsel’s motion must state that a copy thereof

was served on Alston.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4